TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-21-00121-CV


                                      In re Elizabeth Weston


                      ORIGINAL PROCEEDING FROM COMAL COUNTY



                                             ORDER


PER CURIAM

               Relator Elizabeth Weston has filed an Opposed Motion for Emergency Temporary

Relief. See Tex. R. App. P. 52.1, 52.10(a). We grant the motion and temporarily stay all

proceedings in the trial court for thirty days, pending further order of this Court. See id. 52.10(b).

               It is ordered on May 4, 2021.



Before Chief Justice Byrne, Justices Baker and Smith